—Appeal by the defendant from a judgment of the County Court, Nassau County (Kowtna, J.), rendered February 27, 1998, convicting him of criminal sale of a controlled substance in the third degree (two counts), criminal possession of a controlled substance in the third degree (two counts), and criminal possession of a controlled substance in the seventh degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review, the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress videotaped recordings of the sales.
Ordered that the judgment is modified, on the law, by vacating the convictions of criminal possession of a controlled substance in the seventh degree (two counts), vacating the sentences imposed thereon, and dismissing those counts of the indictment; as so modified, the judgment is affirmed.
Contrary to the defendant’s claim, trial counsel was not ineffective. Defense counsel’s performance amply met the standard of meaningful representation (see, People v Ellis, 81 NY2d 854).
As the People correctly concede, criminal possession of a controlled substance in the seventh degree is a lesser-included offense of criminal possession of a controlled substance in the third degree (see, People v McCray, 204 AD2d 490, 491). Therefore, the defendant’s convictions of two counts of criminal possession of a controlled substance in the seventh degree are vacated (see, CPL 300.40 [3] [b]).
The sentences imposed for the remaining convictions are not excessive (People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Santucci, J. P., Thompson, Sullivan and Friedmann, JJ., concur.